Exhibit 10.5

 

 

NEWMONT

SENIOR EXECUTIVE COMPENSATION PROGRAM

(As Amended and Restated Effective January 1, 2014 )

 

 



--------------------------------------------------------------------------------

NEWMONT

SENIOR EXECUTIVE COMPENSATION PROGRAM

(Effective as of January 1, 2014 )

PURPOSE

This Senior Executive Compensation Program includes the Strategic Stock Unit
Bonus program, Performance Leveraged Stock Bonus program and the Personal Bonus
for the eligible Employees. This program is an amendment and restatement of the
Senior Executive Compensation Program originally effective on January 1, 2013.
The purpose of the Strategic Stock Unit Bonus program and the Performance
Leveraged Stock Bonus program is to provide eligible Employees a direct interest
in the success of the operations of Newmont Mining. The purpose of the Personal
Bonus is to provide eligible Employees additional incentive to meet strategic
objectives. The eligible Employees will be rewarded in accordance with the terms
and conditions described below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3-1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.

I. DEFINITIONS

The capitalized terms used in this compensation program shall have the same
meaning as the capitalized terms in the Section 16 Officer and Senior Executive
Annual Incentive Compensation Program (“AICP”), unless otherwise defined or
stated herein. The following terms used in this compensation program shall have
the meanings set forth below.

1.1 “Change of Control Price” means the price per share of Common Stock offered
to a holder thereof in conjunction with any transaction resulting in a Change of
Control on a fully-diluted basis (as determined by the Compensation Committee as
constituted before the Change of Control, if any part of the offered price is
payable other than in cash), or, in the case of a Change of Control occurring
solely by reason of a change in the composition of the Board, the highest Fair
Market Value of a share of Common Stock on any of the 30 trading days
immediately preceding the date on which such Change of Control occurs.

1.2 “Common Stock” means the $1.60 par value common stock of Newmont Mining.

1.3 “EBITDA Payout Percentage” means annual approved budgeted EBITDA for the
Performance Period, as adjusted for gold price, exchange rates, one-time
accounting adjustments or other items as approved by the Board, compared to
actual adjusted EBITDA for the Performance Period calculated according to the
scale stated in Appendix A-1.

1.4 “Extended Performance Period” means three calendar years over which the
Compensation Committee will calculate and determine the Performance Leveraged
Stock Bonus.



--------------------------------------------------------------------------------

1.5 “Fair Market Value” has the meaning given such term in the 2013 Stock
Incentive Compensation Plan.

1. 6 “Performance Leveraged Stock Bonus” means the bonus payable to an eligible
Employee in the form of Common Stock under this compensation program with
respect to an Extended Performance Period (or portion thereof as provided in
Section 4.4) and is calculated as described in Section 4.2.

1. 7 “Performance Period” means the calendar year over which the Compensation
Committee will calculate and determine the Strategic Stock Unit Bonus and
Personal Bonus.

1. 8 “Performance Stock” means the right to receive from Newmont Mining Common
Stock or restricted stock units under terms and conditions defined in a
restricted stock unit or other award agreement, as determined by the
Compensation Committee.

1. 9 “Relative Total Shareholder Return” means Newmont Mining’s total
shareholder return, defined as the change in the closing price of a share of
Common Stock, with dividends reinvested, over the Extended Performance Period,
as compared to the total shareholder return, with dividends reinvested, of an
index of peer companies selected and determined by the Compensation Committee.
The Committee retains authority to make adjustments for extraordinary events
affecting the calculations.

1.10 “Retirement” means retirement as defined in the Pension Plan of Newmont
Mining (or any successor plan), regardless of the relevant Employee’s
participation in the Pension Plan of Newmont Mining (or any successor plan).

1.11 “Personal Objectives Bonus” means the cash bonus payable to an eligible
Employee based on the individual contribution of such eligible Employee to
achievement of the Corporation’s strategic objectives during the Performance
Period, as set forth in section 5.1 (or portion thereof as provided in section
5.2).

1.12 “Strategic Stock Unit Bonus” means the bonus payable to an eligible
Employee in the form of Performance Stock under this compensation program with
respect to a Performance Period (or portion thereof as provided in Section 3.2),
which shall be determined by multiplying the eligible Employee’s Target
Strategic Stock Unit Bonus times the EBITDA Payout Percentage. The Performance
Stock awarded as a Strategic Stock Unit Bonus shall have terms and conditions,
and shall be subject to such restrictions as defined by the Compensation
Committee.

1.13 “Target Strategic Stock Unit Bonus” means the number of shares of Common
Stock equivalent to the percentage of base salary (for calculation purposes,
base salary shall be the applicable base salary of the Employee as of March 1
(or the effective date of the annual merit compensation process if different
than March 1) for the year in which the target number of shares is calculated)
set by the Compensation Committee which is set forth in Appendix A, using the
average of the high and low share price on the date such targets are set by the
Compensation Committee.

 

3



--------------------------------------------------------------------------------

1.14 “Target Performance Leveraged Stock Bonus” means the number of shares of
Common Stock equivalent to the percentage of base salary (for calculation
purposes, base salary shall be the applicable base salary of the Employee as of
March 1 (or the effective date of the annual merit compensation process if
different than March 1) for the year in which the target number of shares is
calculated) set by the Compensation Committee which is set forth in Appendix C,
using the average closing price of Common Stock for the fourth quarter of the
calendar year immediately prior to the Extended Performance Period.

1.15 “Terminated Eligible Employee” for purposes of the Performance Leveraged
Stock Bonus, “Terminated Eligible Employee” means executive grade level Employee
of a Participating Employer at grade level E-4 or above during the relevant
Extended Performance Period, who terminates employment with Newmont Mining
and/or a Participating Employer on account of death, Retirement, severance as
provided in Section 4.4(a), or involuntary termination as provided in
Section 4.4(d). Terminated Eligible Employee” for purposes of the Personal Bonus
shall have the same meaning as in the AICP.

1.16 “20 13 Stock Incentive Compensation Plan” means the Newmont Mining
Corporation 20 13 Stock Incentive Compensation Plan (or any successor plan), as
amended from time to time.

II. ELIGIBILITY

All executive grade level Employees of a Participating Employer at grade level
E-4 or above, are eligible to receive a Strategic Stock Unit Bonus, Performance
Leveraged Stock Bonus and Personal Bonus under this compensation program,
provided (i) they are on the payroll of a Participating Employer as of the last
day of the relevant Performance Period or Extended Performance Period for the
Performance Leveraged Stock Bonus, and at the time the award is granted, or
(ii) they are a Terminated Eligible Employee with respect to such Performance
Period, or Extended Performance Period for the Performance Leveraged Stock
Bonus. Eligible Employees who are on short-term disability under the Short-Term
Disability Plan of Newmont, or a successor plan, or not working because of a
work-related injury as of the last day of the Performance Period, or Extended
Performance Period for the Performance Leveraged Stock Bonus, but are still on
the payroll of a Participating Employer shall be eligible to receive a Strategic
Stock Unit Bonus, Performance Leveraged Stock Bonus and Personal Bonus.
Notwithstanding the foregoing provisions of this Section II, the Compensation
Committee may, prior to the end of any Performance Period, or Extended
Performance Period for the Performance Leveraged Stock Bonus, exclude from or
include in eligibility for participation under this compensation program with
respect to such Performance Period, or Extended Performance Period for the
Performance Leveraged Stock Bonus, any executive grade level Employee of a
Participating Employer.

 

4



--------------------------------------------------------------------------------

III. STRATGEIC STOCK UNIT BONUS

3.1 Determination of Strategic Stock Unit Bonus—In General. The Strategic Stock
Unit Bonus shall be calculated as soon as reasonably practicable after the
Compensation Committee determines the EBITDA Payout Percentage. Following such
determination, payment of the Strategic Stock Unit Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with
Section 3.3 below.

3.2 Separation of Employment and Payment of Strategic Stock Unit Bonus. An
eligible Employee shall not be entitled to payment of a Strategic Stock Unit
Bonus as a result of any separation of employment, voluntary or involuntary
except as provided in Section 6.2 below.

3.3 Form of Payment. The amount of Strategic Stock Unit Bonus payable under this
compensation program shall be paid in Performance Stock (payable in whole shares
only rounded down to the nearest share). The Performance Stock shall be subject
to the restrictions set forth in Section 3.4 below.

3.4 Restrictions on Performance Stock.

(a) Newmont Mining shall issue Performance Stock to eligible Employees for
one-third of the Strategic Stock Unit Bonus without any restrictions as soon as
practicable following the end of the Performance Period in the form of Common
Stock. Newmont Mining shall issue Performance Stock, in the form of restricted
stock units for the remainder of the Strategic Stock Unit Bonus and such
restricted stock units shall have a two-year vesting period, with one-half of
the Performance Stock in the form of restricted stock units vesting each year on
the anniversary of the date of grant.

(b) Shares of Performance Stock issued hereunder in the form of restricted stock
units as part of a Strategic Stock Unit Bonus shall not be subject to transfer
by the eligible Employee. Shares of Common Stock issued to an eligible Employee
upon vesting of such restricted stock units may be freely transferred by the
eligible Employee subject to all applicable laws, regulations and Newmont Mining
policies.

3.5 Timing of Payment. Except as provided in section 3.2 above, payment of the
Strategic Stock Unit Bonus will be made no later than the 15th day of the third
month following the Performance Period to which such Strategic Stock Unit Bonus
relates.

IV. PERFORMANCE LEVERAGED STOCK BONUS

4.1 Determination of Performance Leveraged Stock—In General. The Performance
Leveraged Stock Bonus shall be calculated as soon as reasonably practicable
after the Compensation Committee determines the Performance Leveraged Stock
Bonus Payout Factor as described in section 4.3 below. Following such
determination, payment of the Performance Leveraged Stock Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with
Section 4.5 below.

4.2 Calculation of Performance Leveraged Stock Bonus. The Performance Leveraged
Stock Bonus equals the Target Performance Leveraged Stock Bonus times the
Performance Leveraged Stock Bonus Payout Factor.

 

5



--------------------------------------------------------------------------------

4.3 Calculation of the Performance Leveraged Stock Bonus Payout Factor. The
Performance Leveraged Stock Bonus Payout Factor will be the sum of the Market
Payout Factor and the TSR Payout Factor:

(a) “Market Payout Factor” means a percentage calculated as follows: 100 times
the quotient of (i) the average closing price of Common Stock for the fourth
quarter of the last calendar year of the Extended Performance Period; divided by
(ii) the average closing price of Common Stock for the fourth quarter of the
calendar year prior to the Extended Performance Period, as adjusted for stock
splits or similar reorganizations. The maximum Market Payout Factor shall be
150%.

(b) “TSR Payout Factor” means a percentage calculated as follows: two times the
number of percentage points that the Relative Total Shareholder Return is above
the 50th percentile, to a maximum of 50%.

4.4 Separation of Employment and Payment of Performance Leveraged Stock Bonus.
Unless otherwise stated in this section 4.4, an eligible Employee shall not be
entitled to payment of a Performance Leveraged Stock Bonus on or after any
separation of employment, voluntary or involuntary.

(a) In the event an eligible Employee separates employment from a Participating
Employer and is entitled to severance benefits of any kind, including but not
limited to benefits under the Executive Severance Plan of Newmont (or any
successor plan) or redundancy benefits, prior to payment of the Performance
Leveraged Stock Bonus and prior to the expiration of the first year of any
Extended Performance Period, such eligible Employee is not entitled to payment
of the Performance Leveraged Stock Bonus in any amount for that Extended
Performance Period. In the event an eligible Employee separates employment from
a Participating Employer and is entitled to severance benefits of any kind,
including but not limited to benefits under the Severance Plan of Newmont (or
any successor plan) or redundancy benefits, prior to payment of the Performance
Leveraged Stock Bonus and after expiration of the first year of any Extended
Performance Period, such eligible Employee is a Terminated Eligible Employee and
shall receive a Performance Leveraged Stock Bonus at the lesser of his or her
Target Performance Leveraged Stock Bonus or the actual Performance Leveraged
Stock Bonus otherwise payable, pro-rated based on the time he or she was
actually employed by a Participating Employer during the Extended Performance
Period and paid following the expiration of the Extended Performance Period.

(b) In the event an eligible Employee separates employment from a Participating
Employer as a result of Retirement prior to payment of the Performance Leveraged
Stock Bonus, such eligible Employee is a Terminated Eligible Employee and shall
receive a Performance Leveraged Stock Bonus at actual payout amount in the form
of Common Stock, following expiration of the Extended Performance Period,
pro-rated based on the time he or she was actually employed by a Participating
Employer during the Extended Performance Period.

 

6



--------------------------------------------------------------------------------

(c) In the event an eligible Employee separates employment from a Participating
Employer as a result of death prior to payment of the Performance Leveraged
Stock Bonus, such eligible Employee’s beneficiary or estate shall receive a
Performance Leveraged Stock Bonus equal to his or her Target Performance
Leveraged Stock Bonus, pro-rated based on the time he or she was actually
employed by a Participating Employer during the Extended Performance Period,
payable upon separation of employment.

(d) In the event an eligible Employee is involuntarily terminated by a
Participating Employer prior to payment of the Performance Leveraged Stock Bonus
because employee is eligible for long-term disability benefits of the Company,
employee shall receive a pro-rated Performance Leveraged Stock Bonus, based on
the time he or she was actually employed by a Participating Employer during the
Extended Performance Period, based on actual payout of the Performance Leveraged
Stock Bonus following expiration of the Extended Performance Period according to
paragraph 4.6 below.

4.5 Form of Payment. The amount of Performance Leveraged Stock Bonus payable
under this compensation program shall be paid in Common Stock (payable in whole
shares only rounded down to the nearest share).

4.6 Timing of Payment. Except as otherwise provided in section 4.4(c) above,
payment of the Performance Leveraged Stock Bonus will be made as soon as
reasonably practicable during the calendar year following the Extended
Performance Period to which such Performance Leveraged Stock Bonus relates.

4.7 Performance Leveraged Stock Bonus for Newly Hired or Newly Promoted eligible
Employees. In the event an individual is hired as an eligible Employee, or
promoted into an eligible Employee position, such eligible Employee may be
eligible for payment of a pro-rated Performance Leveraged Stock Bonus, as
determined in the sole discretion of the Company or the Committee for Section 16
Officers, at each date of payment of a Performance Leveraged Stock Bonus after
the date of hire or after the date of promotion.

V. PERSONAL OBJECTIVES BONUS

5.1 Determination of Personal Objectives Bonus—In General. At the end of each
Performance Period, the Compensation Committee will evaluate Section 16 Officer
eligible Employee’s performance against relevant strategic objectives and award
a Personal Objectives Bonus, up to the maximum amounts listed in Appendix B. The
Compensation Committee will seek the input of the Chief Executive Officer on the
Personal Objectives Bonuses to be awarded to other Section 16 Officers eligible
Employees. At the end of each Performance Period, the designated supervisor of a
non-Section 16 Officer eligible Employee will evaluate the non-Section 16
Officer eligible Employee’s performance against relevant strategic objectives
and award a Personal Objectives Bonus, up to the maximum amounts listed in
Appendix B. Following such determination, payment of the Personal Objectives
Bonus shall be made to eligible Employees as soon as reasonably practicable
following the end of the applicable Performance Period, provided that such
payment shall be made no later than the 15th day of the third month following
the Performance Period to which such Personal Objectives Bonus relates.

 

7



--------------------------------------------------------------------------------

5.2 Separation of Employment and Payment of Personal Bonus. In the event an
eligible Employee separates employment from a Participating Employer and is a
Terminated Eligible Employee, the Personal Objectives Bonus shall be paid at 50%
of the maximum level shown on Appendix B (with the exception that the
calculation shall be based upon current rate of base salary, rather than
eligible earnings), pro-rated for the time of employment during the Performance
Period, and shall be paid as soon as practicable. If an eligible Employee is not
a Terminated Eligible Employee, eligible Employee shall not be entitled to
payment of a Personal Objectives Bonus on or after any separation of employment,
voluntary or involuntary.

VI. CHANGE OF CONTROL

6.1 Personal Objectives Bonus. In the event of a Change of Control (as defined
in the AICP), each eligible Employee, excluding any Terminated Eligible Employee
who terminated prior to the Change of Control, shall become entitled to the
payment of a 50% of the maximum Personal Objectives Bonus, pro-rated for partial
service during any Performance Period, payable within 5 days following the date
of such Change of Control.

6.2 Strategic Stock Unit Bonus. In the event of a Change of Control (as defined
in the AICP) each Strategic Stock Unit Bonus for the current Performance Period
shall immediately be paid at target level in the form of a restricted stock unit
award vesting 1/3 on January 1 of the year immediately following the year in
which the Change of Control occurred, and another 1/3 on each of the following
two January 1 anniversaries. The restricted stock unit award agreement shall
provide for immediate vesting of all outstanding restricted stock units upon a
termination of employment entitling the grantee to benefits under the applicable
Executive Change of Control Plan of Newmont.

 

8



--------------------------------------------------------------------------------

6.3 Performance Leveraged Stock Bonus. In the event of a Change of Control (as
defined in the Newmont Annual Incentive Compensation Program), each eligible
Employee or a Terminated Eligible Employee who terminated employment on account
of Retirement (all other Terminated Eligible Employees who terminated employment
prior to the Change of Control shall be excluded), shall become entitled to the
payment of a Performance Leveraged Stock Bonus for an Extended Performance
Period. The Performance Leveraged Stock Bonus shall be calculated in the manner
stated in section 4.2 above, with the exception that (i) the Extended
Performance Period shall be deemed to end on the date of the Change of Control,
(ii) the Change of Control Price shall be substituted for the average closing
price of Common Stock for the fourth quarter of the last calendar year of the
Extended Performance Period for purposes of section 4.3(a)(i) above, and
(iii) the TSR Payout Factor will be based on Relative Total Shareholder Return
utilizing the Change of Control Price as the final closing price of a share of
Common Stock. The Performance Leveraged Stock Bonus shall be paid out as
follows: (A) the percentage of the Performance Leveraged Stock Bonus equal to
the percentage of the Extended Performance Period that elapsed up to the Change
of Control shall be paid in a number of shares of common stock of the acquiring
or resulting corporation or any parent or subsidiary thereof or that may be
issuable by another corporation that is a party to the transaction resulting in
such Change of Control received in such transaction by holders of Common Stock
(such common stock, “Acquirer Stock”) equal to (x) the number of shares of
Acquirer Stock received by such a holder for each share of Common Stock held by
such holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Leveraged Stock Bonus, or
(B) if Acquirer Stock is not issued in connection with such transaction, cash in
an amount equal to the Change of Control Price multiplied by the number of
shares of Common Stock subject to such percentage of the Performance Leveraged
Stock Bonus, within 5 days following the date of the Change of Control
(provided, however, that if such Change of Control does not constitute a change
in the ownership or effective control of Newmont Mining or of a substantial
portion of the assets of Newmont Mining, pursuant to Treasury Regulations
Section 1.409A-3(i)(5) (a “409A CoC”), such percentage of the Performance
Leveraged Stock Bonus shall be so paid when the Performance Leveraged Stock
Bonus would otherwise have been paid in accordance with Article IV), and b) the
percentage of the Performance Leveraged Stock Bonus equal to the percentage of
the Extended Performance Period that did not elapse prior to the Change of
Control shall be paid in the form of (A) restricted stock units covering a
number of shares of Acquirer Stock equal to (x) the number of shares of Acquirer
Stock received by a holder of Common Stock for each share of Common Stock held
by such holder in such transaction multiplied by (y) the number of shares of
Common Stock subject to such percentage of the Performance Leveraged Stock
Bonus, that will have a vesting period equal to the Extended Performance Period
otherwise remaining as of the date of the Change of Control, or (B) if Acquirer
Stock is not issued in connection with such transaction, a deferred compensation
arrangement with a balance initially equal to the Change of Control Price
multiplied by the number of shares of Common Stock subject to such percentage of
the Performance Leveraged Stock Bonus, that will have a vesting period equal to
the Extended Performance Period otherwise remaining as of the date of the Change
of Control and a value from time to time as if such initial balance were
invested in such deemed investment as the Compensation Committee as constituted
before the Change of Control shall determine in its discretion. The portion of
the Performance Leveraged Stock Bonus described in clause (b) of the preceding
sentence shall vest upon any termination of employment of the eligible Employee
with a Participating Employer prior to the expiration of the vesting period,
with the exception of voluntary termination or termination for Cause, as defined
in Newmont Mining’s Executive Change of Control Plan. Such portion shall be paid
in cash within 5 days following vesting; provided, however, that if such Change
of Control does not constitute a 409A CoC, such portion, to the extent vested in
accordance with this sentence, shall be so paid when they would otherwise have
been paid in accordance with Article IV.

VII. GENERAL PROVISIONS

7.1 Administration. This compensation program shall be administered by the
Compensation Committee or its delegee. All actions by Newmont Mining under this
program shall be taken by the Compensation Committee or its delegee. The
Compensation Committee shall interpret the provisions of this program in its
full and absolute discretion. All determinations and actions of the Compensation
Committee with respect to this program shall be taken or made in its full and
absolute discretion in accordance with the terms of this program and shall be
final, binding and conclusive on all persons.

 

9



--------------------------------------------------------------------------------

7.2 Plan Unfunded. This compensation program shall be unfunded and no trust or
other funding mechanism shall be established for this program. All benefits to
be paid pursuant to this program shall be paid by Newmont Mining or another
Participating Employer from its respective general assets, and an eligible
Employee or Terminated Eligible Employee (or his heir or devisee) shall not have
any greater rights than a general, unsecured creditor against Newmont Mining or
another Participating Employer, as applicable, for any amounts payable
hereunder.

7.3 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont Mining’s life insurance plan. In the absence of an
effective beneficiary designation under such plan, any amount payable hereunder
following the death of such eligible Employee or Terminated Eligible Employee
shall be paid to his or her estate.

7.4 Reimbursement. The Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of a Strategic Stock Unit Bonus and Performance Leveraged Stock Bonus previously
paid to an eligible Employee pursuant to the terms of this compensation program
if: a) the amount of such Strategic Stock Unit Bonus or Performance Leveraged
Stock Bonus was calculated based upon the achievement of certain financial
results that were subsequently the subject of a restatement, and b) the amount
of such Strategic Stock Unit Bonus or Performance Leveraged Stock Bonus that
would have been awarded to the eligible Employee had the financial results been
reported as in the restatement would have been lower than the Strategic Stock
Unit Bonus or Performance Leveraged Stock Bonus actually awarded. Additionally,
the Compensation Committee, to the full extent permitted by governing law, shall
have the discretion to require reimbursement of any portion of a Strategic Stock
Unit Bonus, Performance Leveraged Stock Bonus and Strategic Objective Bonus
previously paid to an eligible Employee pursuant to the terms of this
compensation program if the eligible employee is terminated for cause as defined
in the Executive Change of Control Plan of Newmont.

7.5 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation. The Compensation Committee may, in its sole
discretion, permit eligible Employees to satisfy the minimum withholding
applicable to the portion of the bonus payable in shares of Common Stock or
Performance Stock by causing Newmont Mining to withhold the appropriate number
of shares of Common Stock or Performance Stock from the bonus otherwise payable
and to make the requisite withholding payments on behalf of the eligible
Employee.

 

10



--------------------------------------------------------------------------------

7.6 Issuance of Stock. Shares of Common Stock and Performance Stock issued under
this compensation program may be issued pursuant to the provisions of any stock
plan of Newmont Mining or as otherwise determined in the sole discretion of the
Compensation Committee. All awards under this compensation program that consist
of Common Stock or that are valued in whole or in part by reference to, or are
otherwise based on, Common Stock, shall be treated as made under the 2013 Stock
Incentive Plan as well as this compensation program and thereby subject to the
applicable terms and conditions of the 2013 Stock Incentive Plan.

7.7 General Operation and Amendment. Notwithstanding anything contained in this
compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program.

7.8 Right of Offset. To the extent permitted by applicable law, Newmont Mining
or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this compensation program against debts
of an eligible Employee to Newmont Mining or an Affiliated Entity. By accepting
payments under this compensation program, all eligible Employees shall consent
to the reduction of any compensation paid to the eligible Employee by Newmont
Mining or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.

7.9 Termination and Amendment. The Board may at any time amend, modify, suspend
or terminate this compensation program; provided, however, that the Compensation
Committee may, consistent with its administrative powers, waive or adjust
provisions of this compensation program as it determines necessary from time to
time. The Compensation Committee may amend the terms of any award theretofore
granted hereunder, but no such amendment shall be inconsistent with the terms
and conditions of this compensation program or materially impair the previously
accrued rights of the eligible Employee to whom such award was granted with
respect to such award without his or her consent, except such an amendment made
to cause this program or such award to comply with applicable law, tax rules,
stock exchange rules or accounting rules.

7.10 Severability. If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.

7.11 No Right to Employment. The establishment of this compensation program
shall not be deemed to confer upon any eligible Employee any legal right to be
employed by, or to be retained in the employ of, Newmont Mining, a Participating
Employer or any Affiliated Entity, or to give any eligible Employee any right to
receive any payment whatsoever, except as provided under this compensation
program. All eligible Employees shall remain subject to discharge from
employment to the same extent as if this compensation program had never been
adopted.

7.12 Transferability. Any bonus payable hereunder is personal to the eligible
Employee and may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of except by will or by the laws of descent and distribution.

 

11



--------------------------------------------------------------------------------

7.13 Successors. This compensation program shall be binding upon and inure to
the benefit of Newmont Mining and eligible Employees and their respective heirs,
representatives and successors.

7.14 Governing Law. This compensation program and all agreements hereunder shall
be construed in accordance with and governed by the laws of the State of
Colorado, unless superseded by federal law.

7.15 Section 409A. It is the intention of Newmont Mining that awards and
payments under this compensation program comply with or be exempt from
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and Newmont Mining shall have complete
discretion to interpret and construe this program and any related plan or
agreement in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A. If for any reason, such as imprecision in
drafting, any provision of this program and/or any such plan or agreement does
not accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by Newmont Mining in a manner consistent with such intent,
as determined in the discretion of Newmont Mining. None of Newmont Mining nor
any other Participating Employer shall be liable to any eligible Employee or any
other person (i) if any provisions of this program do not satisfy an exemption
from, or the conditions of, Code Section 409A, or (ii) as to any tax consequence
expected, but not realized, by any eligible Employee or other person due to the
receipt or payment of any award under this program.

 

12



--------------------------------------------------------------------------------

Appendix A

Target Strategic Stock Unit Bonus

 

Grade    Percentage of Base Salary

E-1

   166.7%

E-2

   —  

E-3 Executive Vice President, Operations and Projects

   350%1

E-3 Executive Vice President and Chief Financial Officer and Executive Vice
President Strategic Development

   100%

E-3 All Other

   90%

E-4

   55%

APPENDIX A-1

EBITDA Payout Percentage

 

Actual EBITDA Performance

Compared to Target EBITDA

Performance

 

EBITDA Payout Percentage

112.5% and above

  150% payout

100%-112.5% of target

  100% payout plus an increase of 4% of target payout for every percent above
100% of target EBITDA performance

75%-100% of target

  50% payout plus an increase of 2% of target payout for every percent above 75%
of target EBITDA performance.

Below 75% of target

  No payout

 

1  Executive Vice President, Operations and Projects does not participate in
Performance Leveraged Stock Unit program.

 

13



--------------------------------------------------------------------------------

APPENDIX B

Maximum Personal Objectives Bonuses

 

Pay Grade    Maximum Personal Objectives
Bonus as a Percentage of Base Salary
(which constitutes the Eligible
Earnings for the year as defined in
the AICP)

E-1

   150%

E-2

   —  

E-3 Executive Vice President Operations and Projects

   125%

E-3 Executive Vice President and Chief Financial Officer and Executive Vice
President, Strategic Development

   90%

E-3 All Other

   85%

E-4

   75%

 

14



--------------------------------------------------------------------------------

APPENDIX C

Target Performance Leveraged Stock Bonus

 

Grade    Percentage of Base Salary

E-1

   333.3%

E-2

   —  

E-3 Executive Vice President, Operations and Projects

   N/A2

E-3 Executive Vice President and Chief Financial Officer and Executive Vice
President, Strategic Development

   200%

E-3 All Other

   180%

E-4

   110%

 

2  Executive Vice President, Operations and Projects does not participate in
Performance Leveraged Stock Unit program.

 

15